848 F.2d 1244
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AFROS, S.p.A., Plaintiff-Appellee,v.KRAUSS-MAFFEI CORPORATION, Defendant-Appellant.
No. 88-1058.
United States Court of Appeals, Federal Circuit.
May 11, 1988.

Before PAULINE NEWMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
Krauss-Maffei Corporation appeals from the decision of the United States District Court for the District of Delaware, 671 F.Supp. 1402 (D.Del.1987).  In his opinion, the trial judge meticulously considered each of the numerous issues raised by appellant.  We are unpersuaded that the trial judge committed any error and see no reason to reiterate his thoughtful and detailed analysis.  Accordingly, we affirm on the basis of that opinion.